In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-22-00215-CV

IN THE INTEREST OF T.D., A CHILD           §   On Appeal from the 231st District Court

                                           §   of Tarrant County (231-691096-20)

                                           §   October 20, 2022

                                           §   Memorandum Opinion by Justice Womack

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s termination order. It is ordered that the trial court’s

termination order is affirmed.

                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Dana Womack
                                          Justice Dana Womack